Baldwin, J.
delivered the opinion of the Court.
The Court is of opinion that there is no error in so much of the decree of the Circuit court as approves the verdict of the jury, ascertaining that the assignment and trust deed in the bill and proceedings mentioned, were founded in a corrupt and usurious agreement and contract between the appellants and the appellee, and ascertaining the amount of usurious premium reserved on *26said agreement and contract. But that the said decree is erroneous in holding that the proper measure of relief consequent upon the verdict of the jury, is the forfeiture by the appellants of the entire debt, and in wholly perpetuating the injunction which had been granted to the appellee to restrain proceedings under said trust deed ; this Court being of opinion that the proper measure of relief to the appellee, is a credit for the amount of the usurious premium found by the verdict of the jury, against the principal money and interest secured by said assignment and trust deed, and a further credit against the same for the sum of 15 dollars mentioned in said verdict; and that the said assignment and trust deed ought to stand as securities for the balance of the principal money and interest thereby secured, and payment thereof enforced if necessary, by a sale under the direction of the Court, of the property conveyed by said trust deed. It is therefore adjudged, ordered and decreed, that so much of the said decree as is above declared to be erroneous, be reversed and annulled, and the residue thereof affirmed, with costs to appellants. And the cause is remanded to the Circuit court, to be proceeded in according to the principles above declared.
Decree reversed.